Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 03/15/2022. 
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Allowable subject matter
4. Claims 1, 11 and 13  are allowed. 
5. Claims 2-10, 12 14-20 are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record, Thompson (US 2531088 A) teaches, a long cable may be towed under water for a long period of time at a reasonably rapid speed without excessive wear on the cable, a multiconductor cable which includes a sufficient number of insulated conductors so that each of current electrodes, and each of a plurality of spaced potential electrodes, may be individually connected to electric generating or to potential recording means mounted upon a vessel. Vessel may be a 
Thompson fails to teach plurality of supply electrode pairs, and a controller configured to perform control to determine a position of the structure based on changes in detection signals detected by the plurality of potential difference detectors caused by the structure, wherein among the plurality of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrodes and the plurality of potential difference detectors are arranged along the directions orthogonal to each other.
In related art, Hobbs (US 20130162256 A1) teaches, methods for geophysical surveying include disposing an electromagnetic source and first and second receiver electrodes in water; actuating the source; and detecting a responsive electromagnetic field by measuring a potential difference between the first and second receiver electrodes, wherein: the electromagnetic source defines a source dipole axis; the first and second receiver electrodes define a receiver dipole axis; and the source dipole axis is not substantially parallel to the receiver dipole axis. Systems for geophysical surveying include a first source electrode on a first source cable; a second source electrode on a different second source cable, the first and second source electrodes forming an electromagnetic source and defining a source dipole axis; a first receiver electrode on a first receiver cable; a second receiver electrode on a different second receiver cable, the first and second receiver electrodes defining a receiver dipole axis not substantially parallel to the source dipole axis.

Kasaya et al (US 20190204465 A1) teaches, A transmission device of a submarine resource exploration system includes a transmission unit which transmits a predetermined transmission artificial signal transmitted in order to perform exploration of submarine resources in water using water as a medium. A reception device includes a reception unit which receives a composite signal of a received artificial signal representing a signal propagated to the reception device using water as a medium in the transmission artificial signal, and a self-potential propagated to the reception device using water as a medium due to a potential anomaly generated due to submarine resources. A signal processing device includes a signal processing unit which separates the composite signal into the received artificial signal and the self-potential.
Kasaya et al fails to teach, a plurality of potential difference detectors each arranged between the positive electrode and the negative electrode in each of the plurality of supply electrode pairs, wherein among the plurality of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrodes and the plurality of potential difference detectors are arranged along the directions orthogonal to each other.

Srnka fail to teach, a plurality of potential difference detectors each arranged between the positive electrode and the negative electrode in each of the plurality of supply electrode pairs, wherein among the plurality of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrode pairs and the plurality of potential 
The cited prior art neither individually nor in combination fails to teach, anticipate or render obvious, “A subsea structure detection device configured to detect a structure provided on a seabed, the subsea structure detection device comprising: a plurality of supply electrode pairs each including a positive electrode and a negative electrode; a plurality of potential difference detectors each arranged between the positive electrode and the negative electrode in each of the plurality of supply electrode pairs and configured to detect a potential difference in a detection region between the positive electrode and the negative electrode due to a current supplied between the positive electrode and the negative electrode; and a controller configured to perform control to determine a position of the structure based on changes in detection signals detected by the plurality of potential difference detectors caused by the structure, wherein among the plurality of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrodes and the plurality of potential difference detectors are arranged along the directions orthogonal to each other” (as recited in the independent claims 1), and
“A subsea structure detection system configured to detect a structure provided on a seabed, the subsea structure detection system comprising: a detection device including a plurality of supply electrode pairs each including a positive electrode and a negative electrode and a plurality of potential difference detectors each arranged between the positive electrode and the negative electrode in each of the plurality of supply electrode pairs and configured to 
“A subsea structure detection method for detecting a structure provided on a seabed, the subsea structure detection method comprising: moving, along the seabed, a moving body including at least a plurality of supply electrode pairs including a positive electrode and a negative electrode and a plurality of potential difference detectors; supplying a current between the positive electrode and the negative electrode; detecting a potential difference in a detection region between the positive electrode and the negative electrode; and performing control to determine a position of the structure based on a change in a detected detection signal caused by the structure, wherein the plurality of the potential difference detectors are respectively arranged between the positive electrode and the negative electrode in each of the plurality of supply electrode pairs, and wherein among the plurality of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrode pairs and the plurality of potential difference detectors, at least two pairs of supply electrodes and the plurality 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858